         Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 1 of 43




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

    JANE DOE 1,                                  CIVIL ACTION FILE

               Plaintiff,                        NO. 1:19-cv-03840-WMR

    v.                                           JURY TRIAL DEMANDED

    RED ROOF INNS, INC.,
    FMW RRI, NC, LLC,
    RED ROOF FRANCHISING, LLC,
    RRI WEST MANAGEMENT, LLC,
    VARAHI HOTEL, LLC,
    WESTMONT HOSPITALITY GROUP, INC.,
    RRI III, LLC,
    HSI CHAMBLEE, LLC,
    SUB-SU HOTEL GP, LLC,
    WHG SU ATLANTA, LLC,
    WHG SU ATLANTA, LP,
    CC&S DEVELOPMENT, LLC,
    ESSEX, LLC,1 and
    KUZZINS BUFORD, LLC,

               Defendants.

              DEFENDANT ESSEX HOTEL MANAGEMENT’S
           AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO
         PLAINTIFF JANE DOE 1’S SECOND AMENDED COMPLAINT




1
 The correct name of this Defendant is Essex Hotel Management, LLC, f/k/a Essex
Hotel Management, Inc. See Paragraph 22.
                                      -1-
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 2 of 43




      COMES NOW Essex Hotel Management (“Essex”), a newly-added

Defendant in the above-referenced matter, and hereby files its Amended Answer2

and Affirmative Defenses to Plaintiff Jane Doe 1’s (“Plaintiff”) Second Amended

Complaint (Doc. 305), stating as follows:

                          AFFIRMATIVE DEFENSES

                        FIRST AFFIRMATIVE DEFENSE

      The Second Amended Complaint does not plausibly allege facts sufficient to

infer that Essex knew or should have known of alleged sex trafficking at the

Microtel.

                      SECOND AFFIRMATIVE DEFENSE

      Plaintiff has failed to state a claim upon which relief can be granted.

                       THIRD AFFIRMATIVE DEFENSE

      Some or all of Plaintiff’s claims are barred by the applicable statutes of

limitations.

                      FOURTH AFFIRMATIVE DEFENSE

      Some or all of Plaintiff’s claims are barred by the doctrines of acquiescence,

waiver, unclean hands, estoppel, and/or laches.



2
  Specifically, Essex is amending paragraphs 195 and 198 to reflect that its role at
the Microtel ceased on June 11, 2017.
                                        -2-
        Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 3 of 43




                         FIFTH AFFIRMATIVE DEFENSE

        To the extent Plaintiff has settled or compromised any of her claims, such

claims are barred by accord and satisfaction.

                         SIXTH AFFIRMATIVE DEFENSE

        Some or all of Plaintiff’s claims are barred by the doctrine of assumption of

risk.

                       SEVENTH AFFIRMATIVE DEFENSE

        Some or all of Plaintiff’s claims are barred due to her own comparative

negligence.

                        EIGHTH AFFIRMATIVE DEFENSE

        Essex did not breach any duty of care owed to Plaintiff.

                         NINTH AFFIRMATIVE DEFENSE

        Plaintiff’s injuries were the result of the conduct of persons or entities over

whom Essex had no control or responsibility.

                         TENTH AFFIRMATIVE DEFENSE

        Some or all of Plaintiff’s claims are barred because there is no causal

connection between any alleged act, error, or omission by Essex and the Plaintiff’s

alleged injuries.




                                          -3-
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 4 of 43




                     ELEVENTH AFFIRMATIVE DEFENSE

      The Plaintiff by ordinary care could have avoided the consequences to herself

caused by the Defendants’ alleged negligence.

                     TWELFTH AFFIRMATIVE DEFENSE

      The alleged actions of unidentified “employees” of the Microtel, if true, were

not within the scope of Essex’s business, nor were they in furtherance of Essex’s

business.

                   THIRTEENTH AFFIRMATIVE DEFENSE

      The Second Amended Complaint does not contain any well-pled allegations

that Essex committed any predicate acts of racketeering activity.

                   FOURTEENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred because no act or omission of Essex proximately

caused the alleged injuries or damages of Plaintiff.

                     FIFTEENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred because any of Plaintiff’s damages, if any, were

caused by superseding, intervening acts which were beyond Essex’s knowledge or

control.




                                        -4-
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 5 of 43




                     SIXTEENTH AFFIRMATIVE DEFENSE

      Essex acted in accordance with the applicable standard of care under the

circumstances at all times relevant to Plaintiff’s claims.

                   SEVENTEENTH AFFIRMATIVE DEFENSE

      Even if Plaintiff could state a claim for relief against Essex in this action,

which Essex explicitly denies, Plaintiff cannot prove actual or punitive damages, and

therefore can only recover nominal damages.

                    EIGHTEENTH AFFIRMATIVE DEFENSE

      Essex specifically reserves the right to withdraw any defense or raise any other

affirmative defenses or additional claims which may be discovered once discovery

in the action commences.

           ANSWER TO THE SECOND AMENDED COMPLAINT

      Essex hereby responds to the individually numbered paragraphs of Plaintiff’s

Second Amended Complaint as follows:

      1.     The allegations of Paragraph 1 of the Second Amended Complaint are

conclusory in nature, and Essex denies these allegations against the “Defendants”

collectively to the extent they pertain to Essex. Otherwise, Essex is without

knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 1.

                                         -5-
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 6 of 43




      2.     The allegations of Paragraph 2 of the Second Amended Complaint are

conclusory in nature, and Essex denies these allegations against the “Defendants”

collectively to the extent they pertain to Essex. Otherwise, Essex is without

knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 2.

      3.     The allegations of Paragraph 3 of the Second Amended Complaint are

conclusory in nature, and Essex denies these allegations against the “Defendants”

collectively to the extent they pertain to Essex. Otherwise, Essex is without

knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 3.

      4.     The allegations of Paragraph 4 of the Second Amended Complaint are

conclusory in nature, and Essex denies these allegations against the “Defendants”

collectively to the extent they pertain to Essex. Otherwise, Essex is without

knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 4.

      5.     Paragraph 5 of the Second Amended Complaint does not contain any

factual allegations to which a response is required, but to the extent any allegations

in Paragraph 5 pertain to Essex and require a response, they are denied.




                                        -6-
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 7 of 43




                                 THE PARTIES

      6.    Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 6 of the Second Amended Complaint.

                               Smyrna Red Roof

      7.    Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 7 of the Second Amended Complaint.

      8.    Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 8 of the Second Amended Complaint.

      9.    Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 9 of the Second Amended Complaint.

      10.   Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 10 of the Second Amended Complaint.

      11.   Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 11 of the Second Amended Complaint.

      12.   Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 12 of the Second Amended Complaint.

      13.   Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 13 of the Second Amended Complaint.




                                       -7-
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 8 of 43




                                   Atlanta Red Roof

      14.   Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 14 of the Second Amended Complaint.

      15.   Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 15 of the Second Amended Complaint.

                               Suburban Extended Stay

      16.   Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 16 of the Second Amended Complaint.

      17.   Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 17 of the Second Amended Complaint.

      18.   Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 18 of the Second Amended Complaint.

      19.   Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 19 of the Second Amended Complaint.

      20.   Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 20 of the Second Amended Complaint.

                                    Microtel

      21.   Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 21 of the Second Amended Complaint.

                                       -8-
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 9 of 43




      22.    Essex responds to Paragraph 22 of the Second Amended Complaint by

stating that it has been misnamed as “Essex, LLC.” The correct name is Essex Hotel

Management, LLC, f/k/a Essex Hotel Management, Inc. Essex denies the remaining

allegations of Paragraph 22 because Incorporating Services, Ltd resigned as

registered agent in April 2019. Undersigned counsel for Essex waived service of

summons on May 15, 2020.

      23.    Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 23 of the Second Amended Complaint.

      24.    Paragraph 24 of the Second Amended Complaint does not contain any

factual allegations to which a response is required, but rather states Plaintiff’s

nomenclature of a certain group of defendants. To the extent a response is required,

Essex denies the allegations of Paragraph 24.

      25.    Paragraph 25 of the Second Amended Complaint is conclusory in

nature and does not contain any factual allegations to which a response is required,

but to the extent any allegation against the “Defendants and Defendant groups”

collectively pertains to Essex, it is denied. Essex also denies any allegation

concerning the unnamed, unidentified “Defendant.” Otherwise, Essex is without

knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 25.

                                        -9-
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 10 of 43




                           JURISDICTION & VENUE

      26.    Essex admits that this Court has subject matter jurisdiction over this

lawsuit pursuant to 28 U.S.C. § 1331 because Plaintiff asserts claims arising under

18 U.S.C. § 1595(a). Essex admits that this Court has subject matter jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367 only to the extent her claims

under federal law remain pending.

      27.    Essex admits the allegation of Paragraph 27 of the Second Amended

Complaint as it pertains to Essex. Otherwise, Essex is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of

Paragraph 27.

      28.    Essex admits that venue is proper in this district. Essex denies the

remaining allegations Paragraph 28 of the Second Amended Complaint as they

pertain to Essex. Otherwise, Essex is without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of Paragraph 28.

                           FACTUAL ALLEGATIONS

I.    THE SMYRNA RED ROOF

      Answer to Paragraphs 29 through 102: The allegations of Paragraphs 29

through 102 of the Second Amended Complaint are not directed at Essex. Essex is




                                        - 10 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 11 of 43




without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

II.    THE ATLANTA RED ROOF

       Answer to Paragraphs 103 through 131: The allegations of Paragraphs 103

through 131 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

III.   THE SUBURBAN EXTENDED STAY

       Answer to Paragraphs 132 through 171: The allegations of Paragraphs 132

through 171 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

IV.    THE MICROTEL INN & SUITES

       A.    The Sex Trafficking of Jane Doe 1 at the Microtel

       172. Paragraph 172 of the Second Amended Complaint contains allegations

that are conclusory in nature and does not contain any factual allegations to which a

response is required, but to the extent any allegations pertain to Essex, they are

denied. Otherwise, Essex is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 172, in part because

                                         - 11 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 12 of 43




the Microtel’s books and records are in the possession, custody and control of the

hotel owner, not Essex.

      173. Paragraph 173 of the Second Amended Complaint contains allegations

that are conclusory in nature and does not contain any factual allegations to which a

response is required, but to the extent any allegations pertain to Essex, they are

denied. Otherwise, Essex is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 173, in part because

the Microtel’s books and records are in the possession, custody and control of the

hotel owner, not Essex.

      174. The allegations of the first sentence of Paragraph 174 of the Second

Amended Complaint are conclusory in nature and do not contain any factual

allegations to which a response is required, but to the extent any allegations pertain

to Essex, they are denied. Otherwise, Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

174, in part because the Microtel’s books and records are in the possession, custody

and control of the hotel owner, not Essex.

      175. The allegations of the first two sentences of Paragraph 175 of the

Second Amended Complaint are conclusory in nature and do not contain any factual

allegations to which a response is required, but to the extent any allegations pertain

                                        - 12 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 13 of 43




to Essex, they are denied. Otherwise, Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

175, in part because the Microtel’s books and records are in the possession, custody

and control of the hotel owner, not Essex.

      176. Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 176 of the Second Amended

Complaint, in part because the Microtel’s books and records are in the possession,

custody and control of the hotel owner, not Essex.

      177. To the extent Paragraph 177 of the Second Amended Complaint alleges

that “a single sex trafficker, Quintavious Obie (a/k/a Swazie), completely controlled

the third floor of the hotel,” it is denied. Otherwise, Essex is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of

Paragraph 177, in part because the Microtel’s books and records are in the

possession, custody and control of the hotel owner, not Essex.

      178. Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 178 of the Second Amended

Complaint, in part because the Microtel’s books and records are in the possession,

custody and control of the hotel owner, not Essex.




                                        - 13 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 14 of 43




      179. Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 179 of the Second Amended

Complaint, in part because the Microtel’s books and records are in the possession,

custody and control of the hotel owner, not Essex.

      180. Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 180 of the Second Amended

Complaint, in part because the Microtel’s books and records are in the possession,

custody and control of the hotel owner, not Essex.

      181. Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 181 of the Second Amended Complaint

in part because the Microtel’s books and records are in the possession, custody and

control of the hotel owner, not Essex.

      182. Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 182 of the Second Amended Complaint

in part because the Microtel’s books and records are in the possession, custody and

control of the hotel owner, not Essex.

      183. The allegations of the first sentence of Paragraph 183 of the Second

Amended Complaint are conclusory in nature and do not contain any factual

allegations to which a response is required, but to the extent any allegations pertain

                                         - 14 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 15 of 43




to Essex, they are denied. Otherwise, Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

183, in part because the Microtel’s books and records are in the possession, custody

and control of the hotel owner, not Essex.

      184. Some of the allegations of the first sentence of Paragraph 184 of the

Second Amended Complaint are conclusory in nature and do not contain any factual

allegations to which a response is required, but to the extent any allegations pertain

to Essex, they are denied. Otherwise, Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

184, in part because the Microtel’s books and records are in the possession, custody

and control of the hotel owner, not Essex.

      185. Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 185 of the Second Amended

Complaint, therefore, they are denied.

      186. Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 186 of the Second Amended

Complaint, in part because the Microtel’s books and records are in the possession,

custody and control of the hotel owner, not Essex.




                                         - 15 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 16 of 43




       187. Some of the allegations of the first sentence of Paragraph 187 of the

Second Amended Complaint are conclusory in nature and do not contain any factual

allegations to which a response is required, but to the extent any allegations pertain

to Essex, they are denied. Otherwise, Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

187.

       188. Essex denies the allegations of Paragraph 188 of the Second Amended

Complaint to the extent they pertain to Essex. Essex is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of

Paragraph 188, in part because the Microtel’s books and records are in the

possession, custody and control of the hotel owner, not Essex.

       189. The allegations of Paragraph 189 of the Second Amended Complaint

are conclusory in nature and do not contain any factual allegations to which a

response is required, but to the extent any allegations pertain to Essex, they are

denied. Otherwise, Essex is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 189, in part because

the Microtel’s books and records are in the possession, custody and control of the

hotel owner, not Essex.




                                        - 16 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 17 of 43




      190. The allegations of Paragraph 190 of the Second Amended Complaint

are conclusory in nature and do not contain any factual allegations to which a

response is required, but to the extent any allegations pertain to Essex, they are

denied. Otherwise, Essex is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 190.

      191. The allegations of Paragraph 191 of the Second Amended Complaint

are conclusory in nature and do not contain any factual allegations to which a

response is required, but to the extent any allegations pertain to Essex, they are

denied. Otherwise, Essex is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 191.

      192. The allegations of Paragraph 192 of the Second Amended Complaint

are conclusory in nature and do not contain any factual allegations to which a

response is required, but to the extent any allegations pertain to Essex, they are

denied. Otherwise, Essex is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 192.

      B.     The Microtel Defendants

      193. Essex is without knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 193 of the Second Amended

Complaint.

                                        - 17 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 18 of 43




      194. Essex admits the allegations of Paragraph 194 of the Second Amended

Complaint.

      195. Essex admits that it had a role in managing and operating the Microtel

from before 2011 until June 11, 2017, pursuant to its management agreement with

Kuzzins. Essex further states that the management agreement speaks for itself.

Essex denies the remaining allegations of Paragraph 195 of the Second Amended

Complaint to the extent they pertain to Essex. Essex is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of

Paragraph 195, in part because the Microtel’s books and records are in the

possession, custody and control of the hotel owner, not Essex.

      196. Essex admits that it benefitted financially from the operation of the

Microtel pursuant to its management agreement with Kuzzins. Essex further states

that the management agreement speaks for itself. Essex denies the remaining

allegations in the sentence of Paragraph 196 of the Second Amended Complaint to

the extent they pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

196, in part because the Microtel’s books and records are in the possession, custody

and control of the hotel owner, not Essex.




                                        - 18 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 19 of 43




             1.     Owners of the Microtel

      197. Upon information and belief, Essex admits the first sentence of

Paragraph 197 of the Second Amended Complaint. Essex is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of

Paragraph 197.

             2.     Managers of the Microtel

      198. Essex admits that it employed the staff at the Microtel and managed the

Microtel at the direction of CC&S from before 2011 until June 11, 2017, pursuant

to its management agreement with Kuzzins.             Essex further states that the

management agreement speaks for itself.

             3.     The Microtel Defendants are Agents of CC&S

      199. Essex admits that it had a management agreement with Kuzzins. Essex

further states that the management agreement speaks for itself. Essex denies the

remaining allegations of Paragraph 199 of the Second Amended Complaint.

      200. Essex admits that it had a management agreement with Kuzzins. Essex

further states that the management agreement speaks for itself. Essex denies the

remaining allegations Paragraph 200 of the Second Amended Complaint to the

extent they pertain to Essex. Essex is without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of Paragraph 200.

                                        - 19 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 20 of 43




       201. Essex admits that it had a management agreement with Kuzzins. Essex

further states that the management agreement speaks for itself. Essex denies the

remaining allegations of Paragraph 201 of the Second Amended Complaint to the

extent they pertain to Essex. Essex is without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of Paragraph 201, in part

because the Microtel’s books and records are in the possession, custody and control

of the hotel owner, not Essex.

                                         COUNTS

                   Violations of the Georgia Racketeer Influenced
                           and Corrupt Organizations Act
             (Allegations Common to Counts I-II, V-VI, IX-X, XIII-XIV)

       202. Essex denies the allegations of Paragraph 202 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

202.

       203. Essex denies the allegations of Paragraph 203 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

203.




                                        - 20 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 21 of 43




       204. Paragraph 204 of the Second Amended Complaint sets forth a legal

conclusion to which no response is required. To the extent Paragraph 204 can be

read to contain allegations against Essex, they are denied.

       205. Paragraph 205 of the Second Amended Complaint sets forth a legal

conclusion to which no response is required. To the extent Paragraph 205 can be

read to contain allegations against Essex, Essex denies same.

       206. Paragraph 206 of the Second Amended Complaint sets forth a legal

conclusion to which no response is required. To the extent Paragraph 206 can be

read to contain allegations against Essex, Essex denies same.

       207. Essex denies the allegations of Paragraph 207 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

207.

       208. Essex denies the allegations of Paragraph 208 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

208.

       209. Essex denies the allegations of Paragraph 209 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

                                        - 21 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 22 of 43




sufficient to form a belief as to the truth of the remaining allegations of Paragraph

209.

       210. Essex denies the allegations of Paragraph 210 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

210.

       211. Essex denies the allegations of Paragraph 211 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

211.

       212. Essex denies the allegations of Paragraph 212 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

212.

       213. Essex denies the allegations of Paragraph 213 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

213.




                                       - 22 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 23 of 43




       214. The second sentence of Paragraph 214 of the Second Amended

Complaint sets forth a legal conclusion to which no response is required, but to the

extent it can be read to apply to Essex, it is denied. Essex denies the remaining

allegations of Paragraph 214 of the Second Amended Complaint which pertain to

Essex. Essex is without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 214.

       215. Essex denies the allegations of Paragraph 215 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

215.

       216. The second sentence of Paragraph 216 of the Second Amended

Complaint sets forth a legal conclusion to which no response is required, but to the

extent it can be read to apply to Essex, it is denied. Essex denies the remaining

allegations of Paragraph 216 of the Second Amended Complaint which pertain to

Essex. Essex is without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 216.

       217. Essex denies the allegations of Paragraph 217 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information




                                       - 23 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 24 of 43




sufficient to form a belief as to the truth of the remaining allegations of Paragraph

217.

       218. The second sentence of Paragraph 218 of the Second Amended

Complaint sets forth a legal conclusion to which no response is required, but to the

extent it can be read to apply to Essex, it is denied. Essex denies the remaining

allegations of Paragraph 218 of the Second Amended Complaint which pertain to

Essex. Essex is without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 218.

       219. Essex denies the allegations of Paragraph 219 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

219.

       220. Essex denies the allegations of Paragraph 220 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

220.

       221. Essex denies the allegations of Paragraph 221 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information




                                       - 24 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 25 of 43




sufficient to form a belief as to the truth of the remaining allegations of Paragraph

221.

       222. Essex denies the allegations of Paragraph 222 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

222.

       223. Essex denies the allegations of Paragraph 223 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

223.

       224. Essex denies the allegations of Paragraph 224 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

224.

       225. Essex denies the allegations of Paragraph 225 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

225.




                                       - 25 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 26 of 43




       226. Essex denies the allegations of Paragraph 226 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

226.

                                 COUNT I
        Violations of the Georgia Racketeer Influenced and Corrupt
                  Organizations Act O.C.G.A. § 16-14-4(c)
   (Against Smyrna Red Roof Defendants: Westmont, RRI, Varahi, FMW,
                   Red Roof Franchising, and RRI West)

       Answer to Paragraphs 227 through 238: The allegations of Paragraphs 227

through 238 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                 COUNT II
        Violations of the Georgia Racketeer Influenced and Corrupt
                  Organizations Act O.C.G.A. § 16-14-4(a)
   (Against Smyrna Red Roof Defendants: Westmont, RRI, Varahi, FMW,
                   Red Roof Franchising, and RRI West)

       Answer to Paragraphs 239 through 246: The allegations of Paragraphs 239

through 246 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.




                                         - 26 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 27 of 43




                              COUNT III
                        TVPRA, 18 U.S.C. § 1595
       (Against Smyrna Red Roof Defendants: Westmont, RRI, Varahi,
                 FMW, Red Roof Franchising, and RRI West)

      Answer to Paragraphs 247 through 275: The allegations of Paragraphs 247

through 275 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                               COUNT IV
                               Negligence
       (Against Smyrna Red Roof Defendants: Westmont, RRI, Varahi,
                 FMW, Red Roof Franchising, and RRI West)

      Answer to Paragraphs 276 through 291: The allegations of Paragraphs 276

through 291 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                  COUNT V
         Violations of the Georgia Racketeer Influenced and Corrupt
                   Organizations Act O.C.G.A. § 16-14-4(c)
       (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III,
                    RRI West, and Red Roof Franchising)

      Answer to Paragraphs 292 through 303: The allegations of Paragraphs 292

through 303 of the Second Amended Complaint are not directed at Essex. Essex is




                                         - 27 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 28 of 43




without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                 COUNT VI
         Violations of the Georgia Racketeer Influenced and Corrupt
                   Organizations Act O.C.G.A. § 16-14-4(a)
       (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III,
                    RRI West, and Red Roof Franchising)

      Answer to Paragraphs 304 through 311: The allegations of Paragraphs 304

through 311 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                COUNT VII
                          TVPRA, 18 U.S.C. § 1595
       (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III,
                    RRI West, and Red Roof Franchising)

      Answer to Paragraphs 312 through 330: The allegations of Paragraphs 312

through 330 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                               COUNT VIII
                                 Negligence
       (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III,
                    RRI West, and Red Roof Franchising)




                                         - 28 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 29 of 43




      Answer to Paragraphs 331 through 345: The allegations of Paragraphs 331

through 345 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                COUNT IX
        Violations of the Georgia Racketeer Influenced and Corrupt
                  Organizations Act O.C.G.A. § 16-14-4(c)
    (Against Suburban Extended Stay Defendants: HSI, Westmont, WHG
                    SU LP, WHG SU LLC, and SUB-SU)

      Answer to Paragraphs 346 through 357: The allegations of Paragraphs 346

through 357 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                 COUNT X
        Violations of the Georgia Racketeer Influenced and Corrupt
                  Organizations Act O.C.G.A. § 16-14-4(a)
    (Against Suburban Extended Stay Defendants: HSI, Westmont, WHG
                    SU LP, WHG SU LLC, and SUB-SU)

      Answer to Paragraphs 358 through 365: The allegations of Paragraphs 358

through 365 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.




                                         - 29 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 30 of 43




                              COUNT XI
                        TVPRA, 18 U.S.C. § 1595
    (Against Suburban Extended Stay Defendants: HSI, Westmont, WHG
                   SU LP, WHG SU LLC, and SUB-SU)

      Answer to Paragraphs 366 through 382: The allegations of Paragraphs 366

through 382 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                             COUNT XII
                              Negligence
    (Against Suburban Extended Stay Defendants: HSI, Westmont, WHG
                   SU LP, WHG SU LLC, and SUB-SU)

      Answer to Paragraphs 383 through 397: The allegations of Paragraphs 383

through 397 of the Second Amended Complaint are not directed at Essex. Essex is

without knowledge or information sufficient to form a belief as to the truth of such

allegations and therefore denies same.

                                COUNT XIII
         Violations of the Georgia Racketeer Influenced and Corrupt
                   Organizations Act O.C.G.A. § 16-14-4(c)
         (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

      398. Essex repeats and incorporates by reference its responses to the

allegations set forth in Parts IV.A-B. and Paragraphs 202-226 of the Second

Amended Complaint above as if fully set forth herein.


                                         - 30 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 31 of 43




       399. Essex denies the allegations of Paragraph 399 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

399.

       400. Essex denies the allegations of Paragraph 400 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

400.

       401. Essex denies the allegations of Paragraph 401 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

401.

       402. Essex denies the allegations of Paragraph 402 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

402.

       403. Essex denies the allegations of Paragraph 403 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information




                                       - 31 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 32 of 43




sufficient to form a belief as to the truth of the remaining allegations of Paragraph

403.

       404. Essex denies the allegations of Paragraph 404 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

404.

       405. Essex denies the allegations of Paragraph 405 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

405.

       406. Essex denies the allegations of Paragraph 406 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

406.

       407. Essex denies the allegations of Paragraph 407 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

407.




                                       - 32 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 33 of 43




       408. Essex denies the allegations of Paragraph 408 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

408.

       409. Essex denies the allegations of Paragraph 409 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

409.

                                 COUNT XIV
          Violations of the Georgia Racketeer Influenced and Corrupt
                    Organizations Act O.C.G.A. § 16-14-4(a)
          (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

       410. Essex repeats and incorporates by reference its responses to the

allegations set forth in Parts IV.A-B. and Paragraphs 202-226 of the Second

Amended Complaint above as if fully set forth herein.

       411. Essex denies the allegations of Paragraph 411 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

411.

       412. Essex denies the allegations of Paragraph 412 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information
                                       - 33 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 34 of 43




sufficient to form a belief as to the truth of the remaining allegations of Paragraph

412.

       413. Essex denies the allegations of Paragraph 413 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

413.

       414. Essex denies the allegations of Paragraph 414 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

414.

       415. Essex denies the allegations of Paragraph 415 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

415.

       416. Essex denies the allegations of Paragraph 416 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

416.




                                       - 34 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 35 of 43




       417. Essex denies the allegations of Paragraph 417 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

417.

                                 COUNT XV
                           TVPRA, 18 U.S.C. § 1595
           (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

       418. Essex repeats and incorporates by reference its responses to the

allegations of Parts IV.A-B. of the Second Amended Complaint above as if fully set

forth herein.

       419. Essex denies the allegations of Paragraph 419 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

419.

       420. Essex denies the allegations of Paragraph 420 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

420.

       421. Essex denies the allegations of Paragraph 421 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

                                       - 35 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 36 of 43




sufficient to form a belief as to the truth of the remaining allegations of Paragraph

421.

       422. Essex denies the allegations of Paragraph 422 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

422.

       423. Essex denies the allegations of Paragraph 423 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

423.

       424. Essex denies the allegations of Paragraph 424 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

424.

       425. The allegations of Paragraph 425 of the Second Amended Complaint

are not directed at Essex. Essex is without knowledge or information sufficient to

form a belief as to the truth of such allegations and therefore denies same.




                                        - 36 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 37 of 43




      426. The allegations of Paragraph 426 of the Second Amended Complaint

are not directed at Essex. Essex is without knowledge or information sufficient to

form a belief as to the truth of such allegations and therefore denies same.

      427. Essex admits that it had a management agreement with Kuzzins. Essex

further states that the management agreement speaks for itself. Essex denies the

remaining allegations of Paragraph 427 of the Second Amended Complaint.

      428. The allegations of Paragraph 428 of the Second Amended Complaint

are not directed at Essex. Essex is without knowledge or information sufficient to

form a belief as to the truth of such allegations and therefore denies same.

      429. The allegations of Paragraph 429 of the Second Amended Complaint

are not directed at Essex. Essex is without knowledge or information sufficient to

form a belief as to the truth of such allegations and therefore denies same.

      430. The allegations of Paragraph 430 of the Second Amended Complaint

are not directed at Essex. Essex is without knowledge or information sufficient to

form a belief as to the truth of such allegations and therefore denies same.

      431. Essex admits that it had a management agreement with Kuzzins. Essex

further states that the management agreement speaks for itself. Essex denies the

remaining allegations of Paragraph 431 of the Second Amended Complaint.




                                        - 37 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 38 of 43




       432. Essex denies the allegations of Paragraph 432 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

432.

       433. Essex denies the allegations of Paragraph 433 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

433.

       434. Essex denies the allegations of Paragraph 434 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

434.

                                 COUNT XVI
                                  Negligence
           (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

       435. Essex repeats and incorporates by reference its responses to the

allegations in Parts IV.A-B. of the Second Amended Complaint above as if fully set

forth herein.

       436. Essex admits that it had a management agreement with Kuzzins. Essex

further states that the management agreement speaks for itself. Essex denies the

                                       - 38 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 39 of 43




remaining allegations of Paragraph 436 of the Second Amended Complaint which

pertain to Essex. Essex is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 436.

       437. Essex admits that it had a management agreement with Kuzzins. Essex

further states that the management agreement speaks for itself. Essex denies the

remaining allegations of Paragraph 437 of the Second Amended Complaint which

pertain to Essex. Essex is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 437.

       438. Essex denies the allegations of Paragraph 438 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

438.

       439. Essex denies the allegations of Paragraph 439 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

439.

       440. The allegations of Paragraph 440 of the Second Amended Complaint

are not directed at Essex. Essex is without knowledge or information sufficient to

form a belief as to the truth of such allegations and therefore denies same.

                                        - 39 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 40 of 43




       441. The allegations of Paragraph 441 of the Second Amended Complaint

are not directed at Essex. Essex is without knowledge or information sufficient to

form a belief as to the truth of such allegations and therefore denies same.

       442. Essex admits that it had a general duty to keep the premises safe for

guests and invitees. Essex denies the remaining allegations of Paragraph 442 of the

Second Amended Complaint, including those incorporated by reference.

       443. The allegations of Paragraph 443 of the Second Amended Complaint

are not directed at Essex. Essex is without knowledge or information sufficient to

form a belief as to the truth of such allegations and therefore denies same.

       444. Essex denies the allegations of Paragraph 444 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

444.

       445. Essex denies the allegations of Paragraph 445 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

445.

       446. Essex denies the allegations of Paragraph 446 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

                                        - 40 -
       Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 41 of 43




sufficient to form a belief as to the truth of the remaining allegations of Paragraph

446.

       447. Essex denies the allegations of Paragraph 447 of the Second Amended

Complaint which pertain to Essex. Essex is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

447.

       Any allegation not otherwise responded to above is hereby denied.

                                   JURY DEMAND

       Essex hereby demands a trial by jury on all triable claims.

                               PRAYER FOR RELIEF

       WHEREFORE, having answered Plaintiff’s Second Amended Complaint,

Essex prays that all claims against it be dismissed, with all costs taxed to the Plaintiff,

and for such other further relief as this Court deems just and proper.

       Respectfully submitted, this 23rd day of July, 2020.

                                     s/ Anthony L. Cochran
                                     Anthony L. Cochran
                                     Georgia Bar No. 172425
                                     Emily C. Ward
                                     Georgia Bar No. 500999
                                     SMITH, GAMBRELL & RUSSELL, LLP
                                     1230 Peachtree Street, NE, Suite 3100
                                     Atlanta, Georgia 30309
                                     (404) 815-3500 (telephone)
                                     (404) 815-3509 (facsimile)
                                          - 41 -
Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 42 of 43




                         acochran@sgrlaw.com
                         eward@sgrlaw.com

                         Attorneys for Defendant
                         Essex Hotel Management




                             - 42 -
      Case 1:19-cv-03840-WMR Document 346 Filed 07/23/20 Page 43 of 43




                            CERTIFICATE OF SERVICE

      I hereby certify that on July 23, 2020, I electronically filed the foregoing

Defendant Essex Hotel Management’s Amended Answer and Affirmative Defenses

to Plaintiff Jane Doe 1’s Second Amended Complaint with the Clerk of Court using

the CM/CF system, which will automatically send email notification of such filing

to all counsel of record.

                                  s/ Anthony L. Cochran
                                  Anthony L. Cochran
                                  Georgia Bar No. 172425
                                  SMITH, GAMBRELL & RUSSELL, LLP
                                  1230 Peachtree Street, NE, Suite 3100
                                  Atlanta, Georgia 30309
                                  (404) 815-3500 (telephone)
                                  (404) 815-3509 (facsimile)
                                  acochran@sgrlaw.com

                                  Attorneys for Defendant
                                  Essex Hotel Management




                                      - 43 -
